NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       OCT 26 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 ARACELY IRAHETA-DE PEREZ,                          No. 13-74067

               Petitioner,                          Agency No. A094-803-552

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted October 14, 2015 **

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

         Aracely Iraheta-De Perez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s finding that Perez failed to establish

the harm she suffered or feared was or would be on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1015-1016 (9th Cir. 2010); see also

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). We lack jurisdiction to consider Perez’s argument as to

family as a social group because she did not raise it to the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no jurisdiction over legal claims

not presented in administrative proceedings below). Thus, Perez’s asylum and

withholding of removal claims fails. See Zetino, 622 F.3d at 1015-1016.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Perez failed to establish it is more likely than not she would be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Silaya, 524 F.3d at 1073.

                                          2                                   13-74067
      Finally, we deny Perez’s request for “maintenance” of the stay of removal

during pendency of the proceedings because there is no stay in effect.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                13-74067